Case 1:19-cv-25157-LFL Document 14 Entered on FLSD Docket 02/03/2020 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No.: 1:19-cv-25157-FAM
PABLO MUNOZ,
Plaintif£,

v.

170 KAIJU, LLC., a Florida Company and
JOHN E. GOMEZ, an individual.

Defendants.

/

 

AMENED COMPLAINT
Plaintiff, PABLO MUNOZ (“MUNOZ.), by and through his undersigned attorney, and
hereby sues Defendants 170 KAJU, LLC., a Florida Company (“170 KAJU”), and JOHN E.
GOMEZ an individual (“GOMEZ”) (collectively, the “Defendants”) as grounds alleges:
JURISDICTIGNAL ALLEGATIONS
1. This is an action to recover monetary damages, liquidated damages, interests, costs, and
attorney’s fees for willful violations of overtime wages under the laws of the United
States, the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seg. (“FLSA”), and
violation of Florida Statute § 448.110.
PARTIES
2. Plaintiff, PABLO MUNOZ, is an adult male who presently resides in Miami, Miami-
Dade County, Florida.
3. Defendant, 170 KAJU, LLC., a Florida Company, did at all times material, conduct
substantial and continuous business in the Southern District of Florida. 170 KAJU, LLC.,

is located at 14239 SW 10th Street Miami, FL 33184.
Case 1:19-cv-25157-LFL Document 14 Entered on FLSD Docket 02/03/2020 Page 2 of 7

10.

Defendant, JOHN E. GOMEZ, owned, managed, and/or operated 170 KAJU, LLC., and
regularly exercised the authority to hire and fire employees, determine work schedules of
employees, set the rate of pay for employees, and controls the finances and operations of
170 KAJU, LLC.

The Defendants are an enterprise engaged in an industry affecting interstate commerce,
are “employer[s]” as defined by 29 U.S.C. § 203(d) and s(1), in that they have employees
engaged in interstate commerce or in the production of goods for commerce, or that has
employees handling, selling, or otherwise working on goods or materials that have been
moved in or produced for interstate commerce by any person.

Based upon information and belief, the annual gross sales volume of the Defendants
entity was in excess of $500,000.00 per annum at all times material hereto.

At all times material hereto, MUNOZ is and continues to be a resident of Miami, Miami-
Dade County, Florida and was an “employee” of the Defendants within the meaning of
the FLSA.

At all times material hereto, the work performed by MUNOZ was directly essential to the
business performed by the Defendants.

At all times material hereto, the Defendants are and continue to be an “employer” within
the meaning of the FLSA.

At all times material, during MUNOZ ’S employment with the Defendants, the
Defendants were engaged in interstate commerce or in the production of goods for
commerce. The Defendants continue to be an “enterprise engaged in commerce” within

the meaning of the FLSA.
Case 1:19-cv-25157-LFL Document 14 Entered on FLSD Docket 02/03/2020 Page 3 of 7

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

JURISDICTION AND VENUE
This Court has original subject matter jurisdiction over this suit pursuant to 29 U.S.C. §
216(b) and 28 U.S.C. § 1331.
Venue is proper in the United States District Court for the Southern District of Florida
under 28 U.S.C § 1391(b) and (c) because a substantial part of the events giving rise to
the claim occurred in this district and payment was due in Miami-Dade County.

FACTUAL ALLEGATIONS

On or about October 24, 2016, MUNOZ was hired as a foreman at 170 KAJU, LLC. On
or about October 20, 2018, MUNOZ no longer worked for 170 KAJU, LLC.
MUNOZ worked eleven (11) hours a day, five days a week.
MUNOZ was to be paid $1,000.00 per week.
MUNOZ was given a wage of $18.18 per hour.
MUNOZ between January 23, 2017 and October 20, 2018, MUNOZ worked about fifty-
five (55) hours a week.
In many weeks, MUNOZ was not paid $1,000.00 by Defendants, MUNOZ was paid less
than $1,000.00.
In many weeks, MUNOZ, was paid $200.00 or $300.00 despite working fifty-five (55)
hours a week, thus he was paid less than minimum wage for these weeks.
MUNOZ worked six hundred seventeen (617) hours that he was never paid for.
MUNOZ was not paid at minimum wage for six hundred seventeen hours worked.
In many weeks, MUNOZ worked in excess of forty (40) hours per week, but was not paid

at the rate of time-and-one-half his regular hourly rate.
Case 1:19-cv-25157-LFL Document 14 Entered on FLSD Docket 02/03/2020 Page 4 of 7

23,

24.

25.

26.

27.

28.

29,

30.

31.

32.

Although the Defendants were able to keep track of hours worked by MUNOZ and other
employees similarly situated, the Defendants failed to pay MUNOZ or other similarly
situated employees at an overtime rate when working in excess of forty (40) hours a
week.

MUNOZ should have been paid on an hourly, non-exempt rate during the entire course of
his employment with the Defendants.

MUNOZ is still owed for his overtime work completed from January 23, 2017 to October
20, 2018.

On or about September 11, 2019, MUNOZ through undersigned counsel sent Defendants
a demand letter. Defendants did not respond to the demand letter.

MUNOZ provided Defendants with the mandatory pre-suit notice.

COUNT I
Violation of 29 U.S.C. § 207 (Unpaid Overtime)
(Against the Defendants)

Plaintiff, MUNOZ re-alleges and reincorporates paragraphs 1-27 as fully alleged therein.
As of January 23, 2017, in addition to MUNOZ’S normal, regular work week, MUNOZ
worked additional hours in excess of forty (40) per week for which he was not
compensated at the statutory rate of time and one-half.

MUNOZ was entitled to be paid at the rate of time and one-half for the hours worked in
excess of the maximum hours provided for in the FLSA.

170 KAJU failed to pay MUNOZ’S overtime compensation in the lawful amount for
hours worked by MUNOZ in excess of the maximum hours provided for in the FLSA.
At all times, 170 KAIU willfully employed MUNOZ for many work weeks longer than

forty (40) hours, and failed and refused to compensate MUNOZ for such work in excess
Case 1:19-cv-25157-LFL Document 14 Entered on FLSD Docket 02/03/2020 Page 5 of 7

33.

34,

35.

36.

37.

38.

39.

of forty (40) hours at rates no less than one and one-half times the regular rate at which
he was employed.

As a result of the unlawful acts of 170 KAJU, MUNOZ and all persons similarly situated
to him have been deprived of minimum wages in amounts to be determined and are
entitled to recovery of liquidated damages in the same amount, plus reasonable attorneys’
fees and costs.

170 KAJU remains owing MUNOZ overtime wages, and MUNOZ is entitled to recover
double damages pursuant to the FLSA.

Records, if any, concerning the number of hours worked by MUNOZ and the actual
compensation paid to him are in the possession and custody of 170 KAJU.

170 KAJU knew of and/or showed a willful disregard for the provisions of the FLSA as
evidenced by its failure to compensate MUNOZ at the statutory rate of time and one-half
for the hours worked in excess of forty (40) hours per week when it knew or should have
known such was due.

170 KAJU failed to properly disclose or apprise MUNOZ of his rights under the FLSA.
As a direct and proximate result of 170 KAJU’S willful disregard of the FLSA, MUNOZ
has suffered damages in the amount not presently ascertainable of unpaid overtime
wages, plus an equal amount as liquidated damages.

MUNOZ is entitled to an award of his reasonable attorney’s fees and costs pursuant to 29

U.S.C. § 216(b).

WHEREFORE, Plaintiff, MUNOZ respectfully request that judgment be entered in their

favor against Defendant, 1/0 KAJU:
Case 1:19-cv-25157-LFL Document 14 Entered on FLSD Docket 02/03/2020 Page 6 of 7

40.

4}.

42.

43.

44.

45.

a. Declaring that 170 KAJU has violated the maximum hour provisions of 29 U.S.C. §
207;

b. Awarding MUNOZ overtime compensation in the amount calculated;

c. Awarding MUNOZ liquidated damages in the amount calculated;

d. Awarding MUNOZ reasonable attorney’s fees and costs and expenses of this
litigation pursuant to 29 U.S.C. § 216(b);

e. Awarding MUNOZ post-judgment interest; and

f. Ordering any other and further relief this Court deems to be just.

COUNT H

Violation of Florida Statute 448.110 (Below Minimum Wage)
(Against the Defendants)

Plaintiff, MUNOZ re-alleges and reincorporates paragraphs 1-27 as fully alleged therein.
In many weeks, MUNOZ, was not paid minimum wages for hours worked as well as time
and one half for each hour worked in excess of forty (40) hours per work week pursuant
to the FLSA.

MUNOZ is entitled to minimum wage for hours worked as well as time and one half for
each hour worked in excess of forty (40) hours per work week pursuant to the FLSA.

By reason of the intentional, willful and unlawful acts of the Defendant, GOMEZ, in
violation of the FLSA, Plaintiff has suffered damages.

MUNOZ provided Defendants with the mandatory pre-suit notice.

WHEREFORE, Plaintiff, MUNOZ, demands judgment against the Defendant, GOMEZ
individually, for all damages and relief under the FLSA, including liquidated damages,
attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just

and proper.
Case 1:19-cv-25157-LFL Document 14 Entered on FLSD Docket 02/03/2020 Page 7 of 7

46.

47.

48.

49,

COUNT III
Violation of Florida Statute § 448.110 (Unpaid Wages)
(Against the Defendants)

Plaintiffs hereby incorporate by reference the allegations contained in Paragraphs 1 to 25
as if fully restated herein.
Plaintiffs and all other similarly situated employees have earned unpaid wages which are
owed and payable by Defendants pursuant to Florida Statute Chapter 448 and/or an
agreement between the parties.
Defendant, despite MUNOZ’S reasonable attempts to obtain payment of these earned
monies, has failed and refused to make payment to MUNOZ and all other similarly
situated employees as required by Florida Statute Chapter 448 and/or an agreement
between the parties, thereby engaging in unlawful Wage Theft.
As aresult of Defendant’s Wage Theft and failure to pay earned wages, MUNOZ has
suffered damages, including wages, interest and attorneys’ fees.
DEMAND FOR JURY TRIAL
A jury trial is demanded on all issues triable by jury.

Respectfully Submitted,

GALLARDO LAW OFFICE, P.A.

Attorney for the Plaintiffs

8492 SW 8th Street

Miami, Florida 33144

Telephone (305) 261-7000
Facsimile (786) 261-0088

By: SKA | =

Elvis J. Adark Esq.
Florida Bar No. 24223
Email: elvis.adan@gallardolawyers.com
